DETAILED ACTION
Examiner acknowledges Applicant’s amendment filed 2/24/2022.
In this amendment, Applicant amended claims 1, 2, 9, 16, and 17.  
Claims 1-20 are currently pending.
		
Response to Arguments
Examiner has fully considered Applicant’s arguments, see page 7, filed 2/24/2022, with respect to the objection to claim 17 and they are persuasive.  Examiner has withdrawn the objection to claim 17. 

Examiner has fully considered Applicant's arguments, see page 7, filed 2/24/2022, with respect to the rejection of claim 1-20 under obviousness-type double patenting but they are moot in view of the new grounds of rejection in view of U.S. Patent Application Publication 2012/0120998 to Fakhrai et al.  

Examiner has fully considered Applicant's arguments, see pages 8-10, filed 2/24/2022, with respect to the rejection of claim 1, 5-9, and 13-15 but they are not persuasive.  On pages 8-9, Applicant recites portions of Hasnain and argues that Hasnain does not disclose the amended limitation “wherein in a first configuration each of the plurality of transmit and receive chains includes a filter and the filters in the first configuration are the same”.  Examiner agrees.  However, the claims have been rejected under 35 U.S.C. 103 in view of U.S. Patent Application Publication 2012/0120998 to Fakhrai et al.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2019/0306805 to Hasnain et al in view of U.S. Patent Application Publication 2012/0120998 to Fakhrai et al.

Regarding claim 1: Hasnain discloses a wireless transceiver comprising: 
a plurality of transmit and receive chains configured to support wireless communications on wireless local area networks (WLAN), each of the plurality of transmit and receive chains configured to be coupled to a different one of a plurality of antennas (see the transmit/receive chains including radio transceivers 102-1 to 102-N and LNA/PA 106-1 to 106-N in Figures 1A and 1B; each of the transmit and receive chains is coupled to a different one of the antennas 104-1 to 104-N); 
a switchable filter bank configured to switchably add filters to the plurality of transmit and receive chains and to switchably remove filters from the plurality of transmit and receive chains, wherein the coupling between each of the plurality of transmit and receive chains and the different one of the plurality of antennas is maintained when switchably adding and removing filters (see filter banks 108-X of Figure 1A and 114-X of Figure 1B; as indicated in paragraph 0026, for example, the filter bank (interpreted as the combination of all the filter banks) can switchably add or remove (activate/deactivate) filters between each of the transmit and receive chains; further, as can be seen in Figures 1A and 1B, the coupling between the transmit and receive chains and the corresponding antenna is maintained when filters are switchably added or removed); and 
a processor configured to perform operations, the operations comprising (see processing resource 112 and paragraph 0029, for example): 
determine a configuration of the plurality of transmit and receive chains (disclosed throughout; see paragraph 0042, for example; the processing resource determines a configuration , and 
direct the switchable filter bank to switchably add one or more filters, switchably remove one or more filters, or switchably add one or more filters and switchably remove one or more filters from one or more of the plurality of transmit and receive chains based on the configuration of the plurality of transmit and receive chains (disclosed throughout; see paragraph 0042, for example, which indicates that the processing resource adds and/or removes (activates and/or deactivates) one or more filters based on the configuration determined based on the network metric).
Hasnain does not explicitly disclose the limitation: wherein in a first configuration each of the plurality of transmit and receive chains includes a filter and the filters in the first configuration are the same.  However, Fakhrai discloses a system that includes multiple antenna and transmit/receive chain configurations, including a configuration where each of the transmit/receive chains operate on a same frequency channel (see the full MIMO mode described throughout; see paragraphs 0009 and 0012, for example).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hasnain to include the ability to configure the transmit and receive chains for synchronous operation (full MIMO mode) as disclosed by Fakhrai.  In such a combination, the first configuration for full MIMO mode includes the same filter configuration for each transmit/receive chain in order to transmit and receive using the same frequency band.  The rationale for doing so would have been to achieve maximum performance by means of MIMO communication, as suggested in paragraph 0009 of Fakhrai.

Regarding claim 9: Hasnain discloses a method of operating a wireless device, the method comprising: 
determining a configuration of a plurality of transmit and receive chains in a wireless transceiver (disclosed throughout; see paragraph 0042, for example; the processing resource determines a configuration of the transmit and receive chains based on a network metric; the configuration is the filters in the filter back to be added/removed (activated/deactivated)), the plurality of transmit and receive chains configured to support wireless communications on wireless local area networks (WLAN) and to be coupled to a different one of a plurality of antennas  (see the transmit/receive chains including radio transceivers 102-1 to 102-N and LNA/PA 106-1 to 106-N in Figures 1A and 1B; each of the transmit and receive chains is coupled to a different one of the antennas 104-1 to 104-N); 
determining a configuration of a switchable filter bank based on the configuration of the plurality of transmit and receive chains (disclosed throughout; see filter banks 108-X of Figure 1A and 114-X of Figure 1B; as indicated in paragraph 0026, for example, the filter bank (interpreted as the combination of all the filter banks) can switchably add or remove (activate/deactivate) filters between each of the transmit and receive chains; see paragraph 0042, for example, which indicates that the processing resource adds and/or removes (activates and/or deactivates) one or more filters based on the configuration determined based on the network metric); and 
directing the switchable filter bank to switchably add filters, switchably remove filters, or switchably add filters and switchably remove filters from one or more of the plurality of transmit and receive chains based on the configuration of the switchable filter bank (disclosed throughout; see paragraph 0042, for example, which indicates that the processing resource adds , wherein the coupling between each of the plurality of transmit and receive chains and the different one of the plurality of antennas is maintained when switchably adding and removing filters (as can be seen in Figures 1A and 1B, the coupling between the transmit and receive chains and the corresponding antenna is maintained when filters are switchably added or removed).
Hasnain does not explicitly disclose the limitation: wherein in a first configuration each of the plurality of transmit and receive chains includes a filter and the filters in the first configuration are the same.  However, Fakhrai discloses a system that includes multiple antenna and transmit/receive chain configurations, including a configuration where each of the transmit/receive chains operate on a same frequency channel (see the full MIMO mode described throughout; see paragraphs 0009 and 0012, for example).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hasnain to include the ability to configure the transmit and receive chains for synchronous operation (full MIMO mode) as disclosed by Fakhrai.  In such a combination, the first configuration for full MIMO mode includes the same filter configuration for each transmit/receive chain in order to transmit and receive using the same frequency band.  The rationale for doing so would have been to achieve maximum performance by means of MIMO communication, as suggested in paragraph 0009 of Fakhrai.

Regarding claim 16: Hasnain discloses a method comprising:
directing wireless communications for the wireless local area network over the plurality of transmit and receive chains (disclosed throughout; see paragraphs 0042-0043, for ; 
after directing wireless communications, obtaining network factors including a performance of one or more of the plurality of transmit and receive chains and/or availability of communication bands in which the plurality of transmit and receive chains are configured for operating (see paragraph 0043, for example, which indicates that the configuration for the filter banks is determined based on the performance of the chains and/or communication bands in which they are operating; the network metric described in paragraph 0043 is a measure of the performance of the chains and/or communication bands); 
selecting an operating configuration of the plurality of transmit and receive chains from a plurality of configurations based on the network factors (disclosed throughout; see paragraph 0042, for example; the processing resource determines a configuration of the transmit and receive chains based on a network metric; the configuration is the filters in the filter back to be added/removed (activated/deactivated)); and 
in response to selecting the operating configuration, configuring the plurality of transmit and receive chains in the wireless transceiver based on the operating configuration (disclosed throughout; see paragraph 0042, for example, which indicates that the processing resource adds and/or removes (activates and/or deactivates) one or more filters based on the configuration determined based on the network metric).
Hasnain does not explicitly disclose the limitations of: before initiating a wireless local area network hosted by a wireless transceiver, configuring all of a plurality of transmit and receive chains in the wireless transceiver in a first configuration such that the plurality of transmit and receive chains synchronously operate as a single radio supporting wireless communications on a single WLAN, 
the limitation that the directing step is performed after configuring all of the plurality of transmit and receive chains in the wireless transceiver to synchronously operate, 
the limitation that the plurality of configurations including the first configuration and at least one second configuration where the plurality of transmit and receive chains are partitioned into two or more sets of transmit and receive chains and each set of transmit and receive chains are configured for asynchronous operation as distinct radios each supporting a different wireless local area network, 
or the limitation wherein in the first configuration each of the plurality of transmit and receive chains includes a filter and the filters in the first configuration are the same.  
However, Fakhrai discloses the limitation of configuring all of a plurality of transmit and receive chains such that the chains synchronously operate as a single radio supporting communications on a single WLAN where each of the transmit/receive chains operate on a same frequency channel (see the full MIMO mode described throughout; see paragraphs 0009 and 0012, for example).  Fakhrai further discloses the limitations that the plurality of configurations also includes a second configuration where the transmit and receive chains are partitioned into two or more sets of chains and configured for asynchronous operation as distinct radios each supporting a different WLAN (see the frequency-bundle and/or hybrid modes described throughout; see paragraphs 0009-0012, for example).  Fakhrai further discloses the limitation that the transmit and receive chains are first configured in synchronous mode (full MIMO mode) and then to direct communications over the WLAN – see step 805, for example.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed 

Regarding claims 2 and 10: Hasnain, modified, discloses the limitations of parent claims 1 and 9 as indicated above.  Hasnain does not explicitly disclose the limitations of claims 2 and 10 that the configuration of the plurality of transmit and receive chains is the first configuration that includes synchronous operation of the plurality of transmit and receive chains as a single radio supporting wireless communications on a single WLAN.  However, Fakhrai discloses the limitations of claims 2 and 10 in the full MIMO mode described throughout (see paragraphs 0009 and 0012, for example).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hasnain to include the ability to configure the transmit and receive chains for synchronous operation (full MIMO mode) as disclosed by Fakhrai.  The rationale for doing so would have been to enable the 

Regarding claims 3 and 11: Hasnain, modified, discloses the limitations of parent claims 1 and 9 as indicated above.  Hasnain does not explicitly disclose the limitations of claims 3 and 11 that the configuration of the plurality of transmit and receive chains includes the plurality of transmit and receive chains being partitioned into two or more sets of transmit and receive chains, each set of transmit and receive chains being configured for asynchronous operation as distinct radios each supporting a different WLAN.  However, Fakhrai discloses the limitations of claims 3 and 11 in the frequency-bundle and/or hybrid modes described throughout (see paragraphs 0009-0012, for example).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hasnain to include the ability to configure the transmit and receive chains for asynchronous operation (frequency-bundle and/or hybrid mode) as disclosed by Fakhrai.  The rationale for doing so would have been to enable the access point flexibility in assigning the available channel resources to one or multiple users/terminals depending upon the needs and conditions of the system, as suggested in paragraph 0007 of Fakhrai.

Regarding claims 4 and 12: Hasnain, modified, discloses the limitations of parent claims 3 and 11 as indicated above.  Hasnain does not explicitly disclose the limitations of claims 4 and 12 that the operations further comprise determine a number of the plurality of transmit and receive chains in each of the two or more sets of transmit and receive chains.  However, 

Regarding claims 5 and 13: Hasnain, modified, discloses the limitations that the configuration of the plurality of transmit and receive chains is determined based on a performance of one or more of the plurality of transmit and receive chains and/or availability of communication bands in which the plurality of transmit and receive chains are configured for operating (see paragraph 0043, for example, which indicates that the configuration for the filter banks is determined based on the performance of the chains and/or communication bands in which they are operating; the network metric described in paragraph 0043 is a measure of the performance of the chains and/or communication bands).

Regarding claims 6 and 14: Hasnain, modified, discloses the limitation that the availability of communication bands is determined based on at least one of: interference and available airtime (disclosed throughout; see at least paragraph 0045, for example, which indicates that the network metrics are used to determine how to configure the filter bank such that the interference can be minimized).

Regarding claims 7 and 15: Hasnain, modified, discloses the limitation that the performance is determined based on at least one of: a per link throughput, an overall throughput, a station capability, a station distance, and received signal strength indicia (RSSI) (see paragraph 0043, for example, which indicates at least that the network metric/performance is determined based on the overall throughput (throughput per network or per access point) and a per link throughput (per client throughput)).

Regarding claim 8: Hasnain, modified, discloses the limitation that the wireless transceiver is operative as a wireless access point WAP transceiver or a MESH transceiver (disclosed throughout; see the access point 100 of Figures 1A and 1B, for example).

Regarding claim 17: Hasnain, modified, discloses the limitations that configuring the plurality of transmit and receive chains in the wireless transceiver includes switchably adding one or more filters to one or more of the plurality of transmit and receive chains, wherein each of the plurality of transmit and receive chains is configured to be coupled to a different one of a plurality of antennas and the coupling between each of the plurality of transmit and receive chains and the different one of the plurality of antennas is maintained when switchably adding the one or more filters (see the transmit/receive chains including radio transceivers 102-1 to 102-N and LNA/PA 106-1 to 106-N in Figures 1A and 1B; each of the transmit and receive chains is coupled to a different one of the antennas 104-1 to 104-N; further, see filter banks 108-X of Figure 1A and 114-X of Figure 1B; as indicated in paragraph 0026, for example, the filter bank (interpreted as the combination of all the filter banks) can switchably add or remove (activate/deactivate) filters between each of the transmit and receive chains; further, as can be seen in Figures 1A and 1B, the coupling between the transmit and receive chains and the corresponding antenna is maintained when filters are switchably added or removed).



Regarding claim 18: Hasnain, modified, discloses the limitations of parent claim 16 as indicated above.  Hasnain does not explicitly disclose the limitations of claim 18 of determining a number of the plurality of transmit and receive chains in each of the two or more sets of transmit and receive chains, wherein the plurality of transmit and receive chains in the wireless transceiver are configured further based on the determined number.  However, Fakhrai discloses the limitation of determining a number of the transmit and receive chains in each of the two or more sets of chains.  For example, see the frequency-bundle mode and the hybrid mode.  A different number of transmit and receive chains is in each of the sets of chains in the frequency-bundle mode than in the hybrid mode.  Clearly this number is determined in order to configure the access point accordingly.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hasnain to include the ability to configure the transmit and receive chains for asynchronous operation 

Regarding claim 19: Hasnain, modified, discloses the limitation that the availability of communication bands is determined based on at least one of: interference and available airtime (disclosed throughout; see at least paragraph 0045, for example, which indicates that the network metrics are used to determine how to configure the filter bank such that the interference can be minimized).

Regarding claim 20: Hasnain, modified, discloses the limitation that the performance is determined based on at least one of: a per link throughput, an overall throughput, a station capability, a station distance, and received signal strength indicia (RSSI) (see paragraph 0043, for example, which indicates at least that the network metric/performance is determined based on the overall throughput (throughput per network or per access point) and a per link throughput (per client throughput)).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 4-7, 11, 14-16, 19, 22, and 23 of U.S. Patent No. 10,917,147 (hereinafter called “the ’147 Patent”) in view of U.S. Patent Application Publication 2012/0120998 to Fakhrai et al.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the present application are broader than claims in the ’147 Patent.

Regarding claim 1 of the present application, claim 1 of the ’147 Patent discloses a wireless transceiver comprising: 
a plurality of transmit and receive chains configured to support wireless communications on wireless local area networks (WLAN), each of the plurality of transmit and receive chains configured to be coupled to a different one of a plurality of antennas (see 13:32-36); 
a switchable filter bank configured to switchably add filters to the plurality of transmit and receive chains and to switchably remove filters from the plurality of transmit and receive chains, wherein the coupling between each of the plurality of transmit and receive chains and the different one of the plurality of antennas is maintained when switchably adding and removing filters (see 13:42-54); and 
a processor configured to perform operations, the operations comprising: 
determine a configuration of the plurality of transmit and receive chains (see 13:37-41; the partitioning of the chains discloses determining a configuration of the chains), and 
direct the switchable filter bank to switchably add one or more filters, switchably remove one or more filters, or switchably add one or more filters and switchably remove one or more filters from one or more of the plurality of transmit and receive chains based on the configuration of the plurality of transmit and receive chains (see 13:42-54; the filter bank is directed to add and/or remove filters based on the configuration (synchronous or asynchronous)).
Claim 1 of the ’147 Patent does not explicitly disclose the limitation: wherein in a first configuration each of the plurality of transmit and receive chains includes a filter and the filters in the first configuration are the same.  However, Fakhrai discloses a system that includes multiple antenna and transmit/receive chain configurations, including a configuration where each of the transmit/receive chains operate on a same frequency channel (see the full MIMO mode described throughout; see paragraphs 0009 and 0012, for example).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hasnain to include the ability to configure the transmit and receive chains for synchronous operation (full MIMO mode) as disclosed by Fakhrai.  In such a combination, the first configuration for full MIMO mode includes the same filter configuration for each transmit/receive chain in order to transmit and receive using the same frequency band.  The rationale for doing so would have been to achieve maximum performance by means of MIMO communication, as suggested in paragraph 0009 of Fakhrai.

Regarding claim 9 of the present application, claim 11 of the ’147 Patent discloses a method of operating a wireless device, the method comprising: 
determining a configuration of a plurality of transmit and receive chains in a wireless transceiver, the plurality of transmit and receive chains configured to support wireless communications on wireless local area networks (WLAN) and to be coupled to a different one of a plurality of antennas (see 15:13-21; the configuration is the determining whether to operate in a synchronous or an asynchronous mode); 
determining a configuration of a switchable filter bank based on the configuration of the plurality of transmit and receive chains (see 15:22-34; the configuration of the switchable filter bank is clearly determined in order to add/remove filters as described in these limitations); and 
directing the switchable filter bank to switchably add filters, switchably remove filters, or switchably add filters and switchably remove filters from one or more of the plurality of transmit and receive chains based on the configuration of the switchable filter bank, wherein the coupling between each of the plurality of transmit and receive chains and the different one of the plurality of antennas is maintained when switchably adding and removing filters (see 15:22-34).
Claim 11 of the ’147 Patent Hasnain does not explicitly disclose the limitation: wherein in a first configuration each of the plurality of transmit and receive chains includes a filter and the filters in the first configuration are the same.  However, Fakhrai discloses a system that includes multiple antenna and transmit/receive chain configurations, including a configuration where each of the transmit/receive chains operate on a same frequency channel (see the full MIMO mode described throughout; see paragraphs 0009 and 0012, for example).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hasnain to include the ability to configure the transmit and receive chains for synchronous operation (full MIMO mode) as disclosed by Fakhrai.  In such a combination, the first configuration for full MIMO mode includes the same filter configuration for each 

Regarding claim 16 of the present application, claim 19 of the ’147 Patent discloses a method comprising: 
before initiating a wireless local area network hosted by a wireless transceiver, configuring all of a plurality of transmit and receive chains in the wireless transceiver in a first configuration such that the plurality of transmit and receive chains synchronously operate as a single radio supporting wireless communications on a single WLAN (see 16:21-27 and 16:33-42; in one alternative of the claim limitations, the filters are switchably added/removed to change the operational mode to asynchronous; in such a scenario, the mode was configured to synchronous operation as a single radio prior to the switching); 
after configuring all of the plurality of transmit and receive chains in the wireless transceiver to synchronously operate, directing wireless communications for the wireless local area network over the plurality of transmit and receive chains (see 16:28-32; the performance is evaluated; this is clearly done while communications are directed for the WLAN); 
after directing wireless communications, obtaining network factors including a performance of one or more of the plurality of transmit and receive chains and/or availability of communication bands in which the plurality of transmit and receive chains are configured for operating (see 16:28-32); 
selecting an operating configuration of the plurality of transmit and receive chains from a plurality of configurations based on the network factors, the plurality of configurations including the first configuration and at least one second configuration where the plurality of transmit and receive chains are partitioned into two or more sets of transmit and receive chains and each set of transmit and receive chains are configured for asynchronous operation as distinct radios each supporting a different wireless local area network (see 16:33-42; the operational mode/configuration is selected prior to switchably adding/removing filters); and 
in response to selecting the operating configuration, configuring the plurality of transmit and receive chains in the wireless transceiver based on the operating configuration (see 16:33-42; the adding/removing of filters configures the plurality of transmit and receive chains).
Claim 19 of the ’147 Patent Hasnain does not explicitly disclose the limitation: wherein in the first configuration each of the plurality of transmit and receive chains includes a filter and the filters in the first configuration are the same.  However, Fakhrai discloses a system that includes multiple antenna and transmit/receive chain configurations, including a configuration where each of the transmit/receive chains operate on a same frequency channel (see the full MIMO mode described throughout; see paragraphs 0009 and 0012, for example).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hasnain to include the ability to configure the transmit and receive chains for synchronous operation (full MIMO mode) as disclosed by Fakhrai.  In such a combination, the first configuration for full MIMO mode includes the same filter configuration for each transmit/receive chain in order to transmit and receive using the same frequency band.  The rationale for doing so would have been to achieve maximum performance by means of MIMO communication, as suggested in paragraph 0009 of Fakhrai.
  
2 of the present application, claim 1 of the ’147 Patent discloses the claim limitations (see 13:39-41).  

Regarding claim 3 of the present application, claim 1 of the ’147 Patent discloses the claim limitations (see 13:37-39).  

Regarding claim 4 of the present application, claim 4 of the ’147 Patent discloses the claim limitations.  

Regarding claim 5 of the present application, both claim 5 and claim 6 of the ’147 Patent disclose the claim limitations.  

Regarding claim 6 of the present application, claim 6 of the ’147 Patent discloses the claim limitations.  

Regarding claim 7 of the present application, claim 5 of the ’147 Patent discloses the claim limitations.  

Regarding claim 8 of the present application, claim 7 of the ’147 Patent discloses the claim limitations.  

Regarding claim 10 of the present application, claim 11 of the ’147 Patent discloses the claim limitations (see 15:28-34).  

Regarding claim 11 of the present application, claim 11 of the ’147 Patent discloses the claim limitations (see 15:22-27).  

Regarding claim 12 of the present application, claim 14 of the ’147 Patent discloses the claim limitations.  

Regarding claim 13 of the present application, both claim 15 and claim 16 of the ’147 Patent disclose the claim limitations.  

Regarding claim 14 of the present application, claim 16 of the ’147 Patent discloses the claim limitations.  

Regarding claim 15 of the present application, claim 15 of the ’147 Patent discloses the claim limitations.  

Regarding claim 17 of the present application, claim 19 of the ’147 Patent discloses the claim limitations.  

Regarding claim 18 of the present application, claim 19 of the ’147 Patent discloses the claim limitations (the number of transmit and receive chains in the two sets must be determined to accurately switchably add or remove the RF filters).  

19 of the present application, claim 23 of the ’147 Patent discloses the claim limitations.  

Regarding claim 20 of the present application, claim 22 of the ’147 Patent discloses the claim limitations.  

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 4-8, 11-13, 15, and 18-20 of U.S. Patent No. 10,298,299 (hereinafter called “the ’299 Patent”) in view of U.S. Patent Application Publication 2012/0120998 to Fakhrai et al.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the present application are broader than claims in the ’299 Patent.

Regarding claim 1 of the present application, claim 1 of the ’299 Patent discloses a wireless transceiver comprising: 
a plurality of transmit and receive chains configured to support wireless communications on wireless local area networks (WLAN), each of the plurality of transmit and receive chains configured to be coupled to a different one of a plurality of antennas (see 13:26-30); 
a switchable filter bank configured to switchably add filters to the plurality of transmit and receive chains and to switchably remove filters from the plurality of transmit and receive chains, wherein the coupling between each of the plurality of transmit and receive chains and the different one of the plurality of antennas is maintained when switchably adding and removing filters (see 13:45-55); and 
a processor configured to perform operations, the operations comprising: 
determine a configuration of the plurality of transmit and receive chains (see 13:38-44; the partitioning of the chains discloses determining a configuration of the chains), and 
direct the switchable filter bank to switchably add one or more filters, switchably remove one or more filters, or switchably add one or more filters and switchably remove one or more filters from one or more of the plurality of transmit and receive chains based on the configuration of the plurality of transmit and receive chains (see 13:45-55; the filter bank is directed to add and/or remove filters based on the configuration (synchronous or asynchronous)).
Claim 1 of the ’299 Patent does not explicitly disclose the limitation: wherein in a first configuration each of the plurality of transmit and receive chains includes a filter and the filters in the first configuration are the same.  However, Fakhrai discloses a system that includes multiple antenna and transmit/receive chain configurations, including a configuration where each of the transmit/receive chains operate on a same frequency channel (see the full MIMO mode described throughout; see paragraphs 0009 and 0012, for example).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hasnain to include the ability to configure the transmit and receive chains for synchronous operation (full MIMO mode) as disclosed by Fakhrai.  In such a combination, the first configuration for full MIMO mode includes the same filter configuration for each transmit/receive chain in order to transmit and receive using the same frequency band.  The rationale for doing so would have been to achieve maximum performance by means of MIMO communication, as suggested in paragraph 0009 of Fakhrai.

Regarding claim 9 of the present application, claim 8 of the ’299 Patent discloses a method of operating a wireless device, the method comprising: 
determining a configuration of a plurality of transmit and receive chains in a wireless transceiver, the plurality of transmit and receive chains configured to support wireless communications on wireless local area networks (WLAN) and to be coupled to a different one of a plurality of antennas (see 14:60-63; the configuration is the determining whether to operate in a synchronous or an asynchronous mode); 
determining a configuration of a switchable filter bank based on the configuration of the plurality of transmit and receive chains (see 15:1-11; the configuration of the switchable filter bank is clearly determined in order to add/remove filters as described in these limitations); and 
directing the switchable filter bank to switchably add filters, switchably remove filters, or switchably add filters and switchably remove filters from one or more of the plurality of transmit and receive chains based on the configuration of the switchable filter bank, wherein the coupling between each of the plurality of transmit and receive chains and the different one of the plurality of antennas is maintained when switchably adding and removing filters (see 15:1-11).
Claim 8 of the ’299 Patent does not explicitly disclose the limitation: wherein in a first configuration each of the plurality of transmit and receive chains includes a filter and the filters in the first configuration are the same.  However, Fakhrai discloses a system that includes multiple antenna and transmit/receive chain configurations, including a configuration where each of the transmit/receive chains operate on a same frequency channel (see the full 

Regarding claim 16 of the present application, claim 15 of the ’299 Patent discloses a method comprising: 
before initiating a wireless local area network hosted by a wireless transceiver, configuring all of a plurality of transmit and receive chains in the wireless transceiver in a first configuration such that the plurality of transmit and receive chains synchronously operate as a single radio supporting wireless communications on a single WLAN (see 15:63-67 and 16:15-25; in one alternative of the claim limitations, the filters are switchably added/removed to change the operational mode to asynchronous; in such a scenario, the mode was configured to synchronous operation as a single radio prior to the switching); 
after configuring all of the plurality of transmit and receive chains in the wireless transceiver to synchronously operate, directing wireless communications for the wireless local area network over the plurality of transmit and receive chains (see 16:1-7; the performance is evaluated; this is clearly done while communications are directed for the WLAN); 
after directing wireless communications, obtaining network factors including a performance of one or more of the plurality of transmit and receive chains and/or availability of communication bands in which the plurality of transmit and receive chains are configured for operating (see 16:1-7); 
selecting an operating configuration of the plurality of transmit and receive chains from a plurality of configurations based on the network factors, the plurality of configurations including the first configuration and at least one second configuration where the plurality of transmit and receive chains are partitioned into two or more sets of transmit and receive chains and each set of transmit and receive chains are configured for asynchronous operation as distinct radios each supporting a different wireless local area network (see 16:15-25; the operational mode/configuration is selected prior to switchably adding/removing filters); and 
in response to selecting the operating configuration, configuring the plurality of transmit and receive chains in the wireless transceiver based on the operating configuration (see 16:15-25; the adding/removing of filters configures the plurality of transmit and receive chains).
Claim 15 of the ’299 Patent does not explicitly disclose the limitation: wherein in a first configuration each of the plurality of transmit and receive chains includes a filter and the filters in the first configuration are the same.  However, Fakhrai discloses a system that includes multiple antenna and transmit/receive chain configurations, including a configuration where each of the transmit/receive chains operate on a same frequency channel (see the full MIMO mode described throughout; see paragraphs 0009 and 0012, for example).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hasnain to include the ability to configure the transmit and receive chains 

Regarding claim 2 of the present application, claim 1 of the ’299 Patent discloses the claim limitations (see 13:40-44).  

Regarding claim 3 of the present application, claim 1 of the ’299 Patent discloses the claim limitations (see 13:38-40).  

Regarding claim 4 of the present application, claim 4 of the ’299 Patent discloses the claim limitations.  

Regarding claim 5 of the present application, claim 1 of the ’299 Patent discloses the claim limitations (see 13:31-37).  

Regarding claim 6 of the present application, claim 6 of the ’299 Patent discloses the claim limitations.  

Regarding claim 7 of the present application, claim 5 of the ’299 Patent discloses the claim limitations.  

Regarding claim 8 of the present application, claim 7 of the ’299 Patent discloses the claim limitations.  

Regarding claim 10 of the present application, claim 8 of the ’299 Patent discloses the claim limitations (see 14:60-63).  

Regarding claim 11 of the present application, claim 8 of the ’299 Patent discloses the claim limitations (see 14:60-63).  

Regarding claim 12 of the present application, claim 11 of the ’299 Patent discloses the claim limitations.  

Regarding claim 13 of the present application, both claim 12 and claim 13 of the ’299 Patent disclose the claim limitations.  

Regarding claim 14 of the present application, claim 13 of the ’299 Patent discloses the claim limitations.  

Regarding claim 15 of the present application, claim 12 of the ’299 Patent discloses the claim limitations.  

17 of the present application, claim 8 of the ’299 Patent discloses the claim limitations (see 16:15-25).  

Regarding claim 18 of the present application, claim 18 of the ’299 Patent discloses the claim limitations.  

Regarding claim 19 of the present application, claim 19 of the ’299 Patent discloses the claim limitations.  

Regarding claim 20 of the present application, claim 20 of the ’299 Patent discloses the claim limitations.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert C. Scheibel
Primary Examiner
Art Unit 2467



Primary Examiner, Art Unit 2467                                                                                                                                                                                                        March 26, 2022